Hunt, Chief Justice.
Sixteen-year-old A. G. was charged with malice murder and felony murder in connection with the shooting of another 16-year-old at their high school. Following a hearing, the juvenile court ordered the case transferred to superior court under OCGA § 15-11-39. A. G. appeals contending the juvenile court failed to adequately consider his amenability to treatment. We affirm.
The state did not seek a transfer based on nonamenability to treatment, and the juvenile court did not rely on that ground in ordering the transfer. Rather, the court found that it would be in the best interest of A. G. and of the public for A. G. to be dealt with as an adult based on the severity of the offense. Because the juvenile court did not abuse its discretion in ordering the transfer based on these findings, we affirm. See In the Interest of J. D., 264 Ga. 836 (452 SE2d 105) (1995).

Judgment affirmed.


All the Justices concur.